EXHIBIT 10.3


Restricted Stock Unit Award Agreement
Under the Bloomin’ Brands, Inc. 2016 Omnibus Incentive Compensation Plan




Bloomin’ Brands, Inc. (the “Company”) hereby issues to the Participant an award
(the “Award”) of Restricted Stock Units (the “RSUs”). Each RSU represents an
unfunded, unsecured promise of the Company to deliver to the Participant one
Share, subject to the vesting and other restrictions, terms and conditions set
forth in the Bloomin’ Brands, Inc. 2016 Omnibus Incentive Compensation Plan (the
“Plan”) and those set forth in this Agreement, including the Terms and
Conditions of RSU Award attached hereto as Exhibit A (collectively, the
“Agreement”). Any capitalized terms used in this Agreement and not defined
herein shall have the meanings ascribed to such terms in the Plan.


Award of RSUs:


Director Name/Participant:
 
<name >
 
Type of Grant:
 
Restricted Stock Unit
 
Date of Grant:
 
<date>
 
Total Shares Granted:
 
<shares >
 



The Participant, by accepting this award online on www.netbenefits.com,
acknowledges and agrees that the RSUs are granted under and governed by the
terms, and subject to the conditions, of this Agreement, including the Terms and
Conditions of RSU Award attached hereto as Exhibit A, and the Plan.




--------------------------------------------------------------------------------




Exhibit A


Terms and Conditions of RSU Award


1.    Condition to the Participant’s Rights Under this Agreement. This Agreement
shall not become effective, and the Participant shall have no rights with
respect to the Award or the RSUs, unless and until the Participant has fully
executed this Agreement by accepting the Award online as described above.
Notwithstanding the foregoing, if the Participant does not otherwise reject this
Award in a writing to the Compensation department within 90 days of the Date of
Grant or such other manner as the Company may specify from time to time in its
sole discretion, the Participant shall be deemed to have accepted the Award, and
the terms and conditions hereof, as of the Date of Grant.
2.    Vesting. Subject in each case to the Participant’s Continuous Service on
each applicable vesting date, the RSUs awarded under this Agreement shall vest
in accordance with the schedule set forth below unless, prior to any vesting
date set forth, the applicable RSUs are forfeited or have become subject to
accelerated vesting under the terms and conditions of the Plan:


Vesting Date


Vesting Percentage


First Anniversary of Date of Grant
33%
Second Anniversary of Date of Grant
33%
Third Anniversary of Date of Grant
33%



Prior to actual settlement of any RSU that has vested, the RSU will represent an
unfunded, unsecured obligation of the Company in accordance with Section 17.13
of the Plan.


3.    Termination of Continuous Service. If the Participant’s Continuous Service
terminates due to death or Disability, then all RSUs that are not vested shall
become immediately vested in full upon such termination. If the Participant’s
Continuous Service terminates for any other reason, then all RSUs that are not
vested at the time such termination shall be automatically and immediately
forfeited for no consideration.
4.    Change in Control. If a Change in Control occurs, then all RSUs that
remain unvested and have not been previously forfeited shall become immediately
vested in full upon such Change in Control.
5.    RSUs Non-Transferable. The Participant shall not directly or indirectly
sell, transfer, pledge, assign or otherwise encumber RSUs or any interest in
them, or make any commitment or agreement to do any of the foregoing, except to
the extent permitted by Section 11.3 of the Plan.
6.    Settlement. The Company shall, as soon as practicable upon the vesting of
any RSUs (but in no event later than two and a half (2 ½) months following the
end of the year in which vesting occurs), effect delivery of Shares to fully
settle such vested RSUs to the




--------------------------------------------------------------------------------




Participant (or, in the event of the Participant’s death, to the Beneficiary).
No Shares will be issued pursuant to this Award unless and until all legal
requirements applicable to such issuance have been complied with to the
satisfaction of the Committee.
7.    Section 409A. This Agreement is intended to comply with Section 409A of
the Code or an exemption thereunder and shall be construed and interpreted in a
manner that is consistent with the requirements for avoiding additional taxes or
penalties under Section 409A of the Code. Notwithstanding the foregoing, the
Company makes no representations that the payments and benefits provided under
this Agreement comply with Section 409A of the Code and in no event shall the
Company be liable for all or any portion of any taxes, penalties, interest or
other expenses that may be incurred by the Participant on account of
non-compliance with Section 409A of the Code.
8.    Electronic Delivery and Acceptance. The Company may in its sole
discretion, decide to deliver any documents related to the RSUs granted under
the Plan and participation in the Plan, or future RSUs that may be granted under
the Plan, by electronic means or to request the Participant’s consent to
participate in the Plan by electronic means. The Participant hereby consents to
receive such documents by electronic delivery and, if requested, to participate
in the Plan through an on-line (and/or voice activated) system established and
maintained by the Company or a third party designated by the Company.
9.    Data Privacy.
(a)    The Participant hereby explicitly and unambiguously consents to the
collection, use and transfer, in electronic or other form, of his or her
personal data as described in this document by and among, as applicable, the
Company and its Affiliates for the exclusive purpose of implementing,
administering and managing the Participant’s participation in the Plan.
(b)    The Participant understands that the Company and its Affiliates may hold
certain personal information about the Participant, including, but not limited
to, his or her name, home address and telephone number, date of birth, social
security number or other identification number, salary, nationality, job title,
any shares of stock or directorships held in the Company, details of all options
or any other entitlement to shares of stock awarded, canceled, exercised,
vested, unvested or outstanding in the Participant’s favor, for the purpose of
implementing, administering and managing the Plan (“Data”). The Participant
understands that Data may be transferred to any third parties assisting in the
implementation, administration and management of the Plan, that these recipients
may be located in the Participant’s country or elsewhere and that the
recipients’ country may have different data privacy laws and protections than
the Participant’s country. The Participant understands that he or she may
request a list with the names and addresses of any potential recipients of the
Data by contacting the Company’s human resources representative. The Participant
authorizes the recipients to receive, possess, use, retain and transfer the
Data, in electronic or other form, for the sole purpose of implementing,
administering and managing his or her participation in the Plan, including any
requisite transfer of such Data as may be required to a broker or other third
party with whom the Participant may elect to deposit any Shares acquired upon
settlement of these RSUs. The Participant understands that Data will be held
only as long as is necessary to implement, administer and manage the
Participant’s participation in the Plan. The Participant understands that he or
she may, at any




--------------------------------------------------------------------------------




time, view Data, request additional information about the storage and processing
of Data, require any necessary amendments to Data or refuse or withdraw the
consents herein, in any case without cost, by contacting in writing the
Company’s human resources representative. The Participant understands, however,
that refusing or withdrawing his or her consent may affect the Participant’s
ability to participate in the Plan. For more information on the consequences of
a refusal to consent or withdrawal of consent, the Participant understands that
he or she may contact the Company’s human resources representative.
10.    Government and Other Regulations; Governing Law. The grant of RSUs is
subject to all laws, regulations and orders of any governmental authority which
may be applicable thereto and, notwithstanding any of the provisions hereof, the
Participant acknowledges that the Company will not be obligated to issue any
Shares hereunder if the grant or vesting thereof or the issuance of such Shares,
as the case may be, would constitute a violation by the Participant or the
Company of any such law, regulation or order or any provision thereof. The
Company shall not be obligated to take any affirmative action in order to cause
the vesting of the RSUs or the issuance of Shares pursuant hereto to comply with
any such law, regulation, order or provision.
11.    Miscellaneous Provisions.
(a)    The RSUs are granted under and subject to the terms and conditions of the
Plan, which is incorporated herein and made part hereof by this reference. In
the event of a conflict between the terms of the Plan and this Agreement, the
terms of the Plan, as interpreted by the Board or the Committee, shall govern.
In the event of a conflict between the terms of the Plan and this Agreement, the
terms of the Plan, as interpreted by the Board or the Committee, shall govern
and all decisions under and interpretations of the Plan or this Agreement by the
Committee or the Board shall be final, binding and conclusive upon the
Participant and his heirs and legal representatives. The Participant hereby
acknowledges receipt of a true copy of the Plan and that the Participant has
read the Plan carefully and fully understands its content.
(b)    This Agreement and the Plan constitute the entire contract between the
parties hereto with regard to the subject matter hereof. This Agreement and the
Plan supersede any other agreements, representations or understandings (whether
oral or written and whether express or implied) which relate to the subject
matter hereof.
(c)    If the Participant has received this Agreement or any other document
related to the Plan translated into a language other than English and if the
translated version is different than the English version, the English version
will control.
(d)    The provisions of this Agreement are severable and if any one or more
provisions are determined to be illegal or otherwise unenforceable, in whole or
in part, the remaining provisions shall nevertheless be binding and enforceable.
(e)    This Agreement may be executed or deemed executed in two or more
counterparts, each of which shall be deemed an original, but all of which shall
constitute one and the same instrument.




--------------------------------------------------------------------------------




IN WITNESS WHEREOF, the Company has caused this grant of RSUs to be executed, as
of the Date of Grant.
 


 
BLOOMIN’ BRANDS, INC.
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
By:
        ELECTRONIC SIGNATURE
 
 
 
 
 
 
 
Elizabeth Smith, Chief Executive Officer
 
 
 
(or Kelly Lefferts, Group Vice President, Legal)





